Opinion oe the Court by
Judge Williams:
It is palpable that tbe grantor in tbe deed of trust used tbe word heirs as synonomous to that of children,, as will be seen from the direction that the fund “be invested in business in the county of of Jefferson, the profits to be applied to the payment of the necessary expenses first and next to the maintenance of said Elizabeth and her heirs.”
Elizabeth Waters then had four children, it was the object of her father the grantor to secure this fund for their maintenance, not subject to the husband’s debts, nor to his marital rights.
The fund itself should not therefore be subjected to his previous creditors not as trustee, but this should not be a cover to shield his own property therefrom. We concur with the commissioner and court that there would be no profits after supporting Elizabeth and her children.
Judgment affirmed on appeal and cross-appeal.